Citation Nr: 1759883	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  05-06 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for headaches, to include as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife (B.J.) and his son (J.J.)



ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to August 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from April and June 2003 rating decisions. 

In an April 2003 rating decision, the RO in Washington, DC, inter alia, denied the Veteran's claims for service connection for stomach problems, breathing problems, fatigue, hair loss, headaches, immunological defense deficiency, and chronic pulmonary mycoplasma infection, each as due to undiagnosed illness.  In that same decision, the RO denied service connection for hemorrhoids, bleeding gums, and residuals of a CVA (i.e., stroke).  In a June 2003 rating decision, the RO denied service connection for PTSD and a TDIU.  In November 2003, the Veteran filed a notice of disagreement (NOD) with the denial of the aforementioned claims. The RO in Pittsburgh, Pennsylvania issued a statement of the case (SOC) in February 2005. The Veteran's spouse filed a substantive appeal pertaining to these issues (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2005. 

This appeal to the Board of Veterans' Appeals (Board) also arose from a November 2005 determination by the RO that a document received on March 2005 constituted an untimely NOD with the June 2003 denial of service connection for PTSD.  The Veteran's spouse filed a NOD with the timeliness determination in January 2006. Thereafter, in May 2006, the RO issued a SOC on the question of timeliness, and the Veteran's spouse filed a substantive appeal with this jurisdictional matter in July 2006.

In January 2007, the Veteran, his wife (B.J.), and his son (J.J.) testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, D.C.; a transcript of the hearing is of record. 

In October 2007, the Board issued a decision denying service connection for bleeding gums and teeth grinding, for hemorrhoids, for breathing problems, and for stomach problems.  The Board also determined that the Veteran had filed a timely NOD with the June 2003 denial of the claim for service connection for PTSD, and remanded the matter to the AOJ for issuance of an SOC. The Board also remanded the other matters listed on the title page to AOJ for additional development. After accomplishing some of the requested action, the AOJ continued the denial of the claims (as reflected in a May 2009 SSOC), and returned the matters to the Board for further appellate consideration. 

In May 2010, the Board remanded the claims for service connection for a cerebrovascular accident, PTSD, fatigue, chronic pulmonary mycoplasma infection, headaches, immunological defense deficiency, androgenic hair loss, and a TDIU.

In November 2015, the Veteran and his wife testified during another Board hearing before a different VLJ; a transcript of the hearing is of record.

In March 2016, the Board dismissed the Veteran's claims for service connection for chronic mycoplasma infection, immunological defense deficiency, fatigue and androgenic hair loss; denied the claims for service connection for headaches and a cerebrovascular accident; and remanded the claims for service connection for an acquired psychiatric disability and for a TDIU.

The Veteran appealed the Board's March 2016 decision denying service connection for headaches to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand that portion of the March 2016 decision in which the Board denied service connection for headaches; and returned that matter to the Board for further proceedings consistent with the Joint Motion.

Also, pursuant to the March 2016 remand, in a November 2016 rating decision, service connection for PTSD was granted, as was a TDIU, each effective October 2, 2001.  Those awards represent a full grant of the benefits sought with respect to the claims for service connection for an acquired psychiatric disorder and a TDIU.  As such, and since the Veteran has not expressed any disagreement with the November 2016 rating action, no such matter is before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems. 

As a final preliminary matter, with regard to the final claim remaining on appeal-service connection for headaches-the Board notes that the Veteran testified before two different VLJs regarding that matter.  Notably, the VLJ who presided over the November 2015 hearing has since retired from the Board and no longer available to participate in a decision in this appeal.  As such, single judge disposition, by the undersigned, is now appropriate.  See 38 U.S.C. § 7107(c) (2012) and 38 C.F.R. § 20.707 (2017).

For reasons expressed below, this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 17, 2016, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2021 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of Operations).  See 77 Fed. Reg. 63225 (2017). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).

Because the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.

The Veteran was afforded a VA examination in August 2012.  At that time, the examiner stated that "the self-reported information in the anamnesis about headaches after the return from combat mission is at odds with the earlier findings reported where no complaint of headaches was mentioned.  The examiner also indicated that a temporal connection with the deployment in the war zone is insofar as little objectivizing as the headache disorder at all, and that, based on the insufficient anamnestic data, the headache cannot be classified.  Headaches closely related with an ischemic infarct are usually moderate and does not have specific characteristics; a chronic headache after a stroke is less likely.  The cause of the headache remains at the end unclear; most likely, [his] headache is related to the organic psycho syndrome, marked by affectability, fatigability, and unpleasant physical sensations, for example a headache.  Another causal factor that came up was the Veteran's nicotine use."

In May 2014, a VA opinion was obtained regarding the etiology of the Veteran's headaches.  Upon review of the Veteran's claims file, to include the August 2012 VA examination report, the opinion provider noted that the August 2012 VA examiner found no diagnosable chronic headache condition.  She cited to the August 2012 VA examiners' statement that, "the reason for the headache will stay unclear; most probably they are headaches in connection with organic psycho syndrome, snapped by affectability, tiredness, and unpleasant body feelings, per example headaches.  A further casual factor is probably the chronic nicotine consumption."  Therefore, the opinion provider concluded that there was no undiagnosed condition or multi symptom illness undiagnosed or diagnosed that would be at least as likely as not secondary to specific exposure event experienced by the Veteran during service in Southwest Asia.

The parties to the joint motion determined that  the August 2012 and May 2014 VA examination reports are inadequate to resolve the claim.  As noted, the August 2012 VA examination report indicates that the cause of the Veteran's headaches is unclear.  Further, the May 2014 VA examination report found that there was no undiagnosed condition or Multi-Symptom illness that would be at least as likely as not secondary to a specific exposure event experienced by the Veteran during service in Southwest Asia.  As discussed by the parties to the joint motion, the VA examination reports are unclear as to whether the Veteran's headaches may be attributable to his service in Southwest Asia.

Under these circumstances, the Board finds that a remand of this matter to afford the Veteran a VA Gulf War examination, to obtain a medical opinion addressing whether his reported symptoms of headaches are in fact attributable to a known clinical diagnosis, and, if so, to obtain an etiology opinion for any such diagnosed condition.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.§ 5103(b)(1) (2012); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA Gulf War examination, by an appropriate physician, at a VA medical facility.  This examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010), at a VA medical facility.  As indicated below, additional specialist examination(s) should be conducted as needed.

 The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.

(a) The primary Gulf War examiner should note and detail all reported symptoms of headaches.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of headaches and state what precipitates and what relieves them.

(b) The examiner should list all diagnosed disabilities that have been present since approximately October 2001 and state which symptoms of muscle pain are associated with each disability.  If all symptoms of headaches are associated with diagnosed disability(ies), additional specialist examination(s) for diagnostic purposes is/are not needed.

(c) If any headaches that have been present since approximately October 2001 is related to a distinct and identifiable disability, then, with respect to each such disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability (a) had its onset during service; or (b) is otherwise medically-related to the Veteran's service.

(d) If any symptoms of muscle pain that have been present since approximately October 2001 have not been determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner. 

(e) The primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed to a known clinical diagnosis and which, if any, cannot be  attributed to a known clinical diagnosis.

(f) If any headaches that have been present since approximately October 2001 is not due to a distinct and identifiable disability, the specialist should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the headaches represents (a) an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or (b) a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  If so, the examiner should also describe the extent to which the illness has manifested.

In addressing the above, the examiner(s) must consider and discuss all relevant medical and other objective evidence of record and all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of relevant symptoms.

Notably, the absence of documented evidence of treatment for particular symptoms or disability in service should not, alone, serve as the sole basis for a negative opinion. 

In this regard, the examiner(s) is/are advised that the Veteran is competent to report his symptoms and history, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner(s) should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  
5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added the VBMS and/or Virtual VA (Legacy Content Manager) files(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

